White, J.,
dissenting.
I adhere to my position in my dissent in State v. Haynie, ante p. 478, 476 N.W.2d 905 (1991), and therefore dissent from the majority here as to the confession produced at the police station.
Admittedly, Melton testified at the suppression hearing that he was not forced or coerced to make a statement; however, his claim of inducement is not abandoned. Officer McWilliams utilized an extreme and outrageous inducement tactic that resulted in an inherently coercive situation in order to obtain a specific response from Melton.
Furthermore, Officer McWilliams’ conduct greatly surpassed a simple suggestion that honesty would be the best policy by the implicit suggestion that by not admitting that he was the operator of the car, Melton was less than a man and was, in fact, a coward.
Melton had just survived a violent and hideous crash in which his close friend had died scarcely 24 hours earlier. Melton was read his Miranda rights, but, as in Brewer v. Williams, 430 U.S. 387, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977), Miranda readings alone do not always protect suspects from law enforcement officers. In Brewer, the police had deliberately played on the emotions of a kidnapping and murder suspect whom they knew to be deeply religious. Despite promises to the suspect’s attorney to the contrary, the officers induced the suspect to make several incriminating statements and eventually to direct the police to the body, by noting the *513treacherous weather conditions, the fact that the defendant was the only person who knew where the body was located, and the fact that the parents of the little girl were entitled to have a Christian burial for her. Id.
Here, as in Brewer, law enforcement officials preyed upon a defendant’s situational vulnerability to obtain a confession. Melton had stuck to his original story with consistency for 30 to 35 minutes before breaking down and admitting that he indeed had been the driver. Officer McWilliams exploited, for no other purpose than to obtain a confession, a man who was distraught, agonizing, and grieving over the loss of his friend.
Under the circumstances, dwelling repeatedly on responses Padgett would have wanted the defendant to give and what responses would be manly or cowardly was in and of itself inherently coercive and inappropriate. Despite his receiving the Miranda warnings, Melton’s statements at the police station were involuntary. It seems the police already knew, as the evidence so indicated, who must have been driving. The extent of the damage to the vehicle and the extent of injuries to Melton and Padgett, respectively, all indicated that Melton could not have been the passenger.
The ruling on the police station confession should have been reversed because, as a matter of law, the officer’s questioning was inherently coercive.